DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Applicant elects Group 1, claims 10-12, 14-17, 28-35, and 46.
Claims 24-27 are withdrawn.
Claims 10-12, 14-17, 28-35, and 46 are pending in Instant Application.
Examiner notes claims 1-9, 13, 18-23, 36-45, and 47-63 were cancelled by preliminary amendment filed 12/27/2019.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/09/2021 is acknowledged.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Application No. PCT/CN2018/091947 filed 06/20/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/12/2021 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 

Claim Objection
Claim 30 is objected to because of the following informalities: a period “.” is missing at the end of the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 10-11, 16-17, 28-29, 31, 34-35, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansley (U.S. Publication No. 2014/0250509).
As per claim 10, Ansley discloses a network management method comprising: 
connecting by a first terminal device to a network system through a connection mode (Ansley: paragraph 0012; enable the pairing of a client device with a CPE device upon a connection of the client device to a whole-network associated with the CPE device); and 
acquiring management configuration information corresponding to the network system (Ansley: paragraph 0035; the client device can retrieve configuration information from a configuration server…the configuration information can include a network password associated with a MoCA whole-home network that the client device is attempting to join).
As per claim 11, Ansley teaches the method of claim 10, wherein connecting, by the first terminal device, to the network system through the connection mode comprises: 
identifying, by the first terminal device, a second terminal device by scanning through the connection mode, to establish a connection to the second terminal device (Ansley: paragraph 0040; the client device can search for one or more of the WLAN SSIDs or other home networks that are identified in the received configuration information. In embodiments, where more than one acceptable CPE device is available for the client device to join, the client device can join the CPE device having the strongest signal); and
connecting to the network system corresponding to the second terminal device (Ansley: paragraph 0041; the determination is made that the client device is connected to a correct CPE device, the process 500 can proceed to 535. At 535, the device can connect to a service home network (e.g., video SSID, data SSID, hot-spot SSID, etc.) associated with the CPE device that the client device is connected to. In embodiments, the client device can join an SSID that the client device is provisioned to join according to the configuration information).
As per claim 16, Ansley teaches the method of claim 10, wherein data between the first terminal device and the server is transferred through a gateway device (Ansley: paragraph 0039 and fig. 1; a determination can be made whether the client device is connected to an acceptable CPE device and home network. In embodiments, the CPE device to which a client device is connected can be a gateway or an access point associated with a gateway, or any other device that is operable to route communications to and from a client device).
As per claim 17, Ansley teaches the method of claim 16, wherein the gateway device comprises a first interface and a second interface (Ansley: paragraph 0021 and fig. 2; The CPE device 105 (i.e. gateway) can include a home interface 205 (i.e. first interface), an access interface 210 (i.e. second interface)), the first interface is configured to be connected to the network system (Ansley: paragraph 0022; the CPE device 105 can receive a request from a client device 110 to join a MoCA network. In embodiments, the home interface 205 can include one or more SSIDs), and the second interface is configured to be connected to a service network (Ansley: paragraph 0023; the CPE device 105 can retrieve configuration information from a configuration server130 of FIG. 1 through an access interface 210, via an access network 125. Configuration information can include, for example, SSIDs, passwords associated with SSIDs, MoCA network configuration parameters, MoCA network security password parameters, information identifying client devices 110 having permission to access the CPE device 105, information associating a client device 110 with the CPE device 105, and other information… paragraph 0038; the configuration information can include information identifying services that the client device is provisioned to receive, one or more SSIDs or other network identifiers and one or more CPE devices through which the client device may receive services, password(s) associated with specific SSIDS and/or home networks, as well as other information). 
As per claim 28, Ansley discloses a first terminal device (fig. 1; client device 110) comprising: 
a memory storing a set of instructions (Ansley: paragraph 0045; a memory 620…instructions stored in the memory 620); and 
one or more processors configured to execute the set of instruction to cause the first terminal device (Ansley: paragraph 0045; The processor 610 can be capable of processing instructions stored in the memory 620 or on the storage device 630) to perform: 
connecting to a network system through a connection mode (Ansley: paragraph 0012; enable the pairing of a client device with a CPE device upon a connection of the client device to a whole-network associated with the CPE device), and 
acquiring management configuration information of the network system (Ansley: paragraph 0035; the client device can retrieve configuration information from a configuration server…the configuration information can include a network password associated with a MoCA whole-home network that the client device is attempting to join). 
As per claim 29, Ansley teaches the apparatus of claim 28, wherein connecting to a network system through a connection mode comprises: 
identifying a second terminal device by scanning through the connection mode to establish a connection to the second terminal device (Ansley: paragraph 0040; the client device can search for one or more of the WLAN SSIDs or other home networks that are identified in the received configuration information. In embodiments, where more than one acceptable CPE device is available for the client device to join, the client device can join the CPE device having the strongest signal); and 
connecting to the network system corresponding to the second terminal device (Ansley: paragraph 0041; the determination is made that the client device is connected to a correct CPE device, the process 500 can proceed to 535. At 535, the device can connect to a service home network (e.g., video SSID, data SSID, hot-spot SSID, etc.) associated with the CPE device that the client device is connected to. In embodiments, the client device can join an SSID that the client device is provisioned to join according to the configuration information). 
As per claim 31, Ansley teaches the apparatus of claim 28, wherein the connection mode comprises at least one of the following: Wi-Fi, Bluetooth, Zigbee, or long-range low-power data transmission (LoRa) (Ansley: paragraph 0038; network connection can be a SSID on a WLAN, a PAN connection (e.g., Bluetooth connection, ZigBee connection, etc.)). 
Ansley: paragraph 0039; a determination can be made whether the client device is connected to an acceptable CPE device and home network. In embodiments, the CPE device to which a client device is connected can be a gateway or an access point associated with a gateway, or any other device that is operable to route communications to and from a client device). 
As per claim 35, Ansley teaches the apparatus of claim 34, wherein the gateway device comprises a first interface and a second interface (Ansley: paragraph 0021 and fig. 2; The CPE device 105 (i.e. gateway) can include a home interface 205 (i.e. first interface), an access interface 210 (i.e. second interface)), the first interface is configured to be connected to the network system, (Ansley: paragraph 0022; the CPE device 105 can receive a request from a client device 110 to join a MoCA network. In embodiments, the home interface 205 can include one or more SSIDs) and the second interface is configured to be connected to a service network (Ansley: paragraph 0023; the CPE device 105 can retrieve configuration information from a configuration server130 of FIG. 1 through an access interface 210, via an access network 125. Configuration information can include, for example, SSIDs, passwords associated with SSIDs, MoCA network configuration parameters, MoCA network security password parameters, information identifying client devices 110 having permission to access the CPE device 105, information associating a client device 110 with the CPE device 105, and other information…paragraph 0038; the configuration information can include information identifying services that the client device is provisioned to receive, one or more SSIDs or other network identifiers and one or more CPE devices through which the client device may receive services, password(s) associated with specific SSIDS and/or home networks, as well as other information). 
As per claim 46, Ansley discloses a non-transitory computer readable medium (Ansley: paragraph 0046; the memory 620 can be a computer-readable medium) that stores a set of instructions that is executable by at least one processor of a computer to cause the computer (Ansley: paragraph 0045; the processor 610 can be capable of processing instructions stored in the memory 620) to perform a network management method, the method comprising: 
connecting, by a first terminal device, to a network system through a connection mode (Ansley: paragraph 0012; enable the pairing of a client device with a CPE device upon a connection of the client device to a whole-network associated with the CPE device); and 
acquiring management configuration information corresponding to the network system (Ansley: paragraph 0035; the client device can retrieve configuration information from a configuration server…the configuration information can include a network password associated with a MoCA whole-home network that the client device is attempting to join). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-15, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ansley (U.S. Publication No. 2014/0250509) in view of Brown et al. (U.S. Publication No. 2012/0084834).
As per claim 12, Ansley teaches the method of claim 10.
However Ansley does not explicitly mention prior to connecting to the network system, sending, by the first terminal device, authentication information to a server that is connected to the second terminal device for authentication. 
However Brown teaches:
prior to connecting to the network system, sending, by the first terminal device, authentication information to a server that is connected to the second terminal device for authentication (Brown: paragraph 0065;  Authentication of the mobile device server 504 can take place in steps 824-826 prior to enabling communication services between the mobile device server 504 and resources managed by the resource control manager 518. In step 824, the mobile device server 504 can transmit authentication data to the resource control manager 518…paragraph 0075; The resource control manager 518 can have a history of pairing keys associated with software and/or content from prior interactions, or can contact the remote server 512 to determine if the pairing key supplied by the mobile device sever 504 is valid). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Ansley. The motivation for doing so would have been in order to manage a plurality of resources communicatively coupled to the resource control manager, to receive a pairing key from the mobile device server, and to identify a service grade from the pairing key (Brown: paragraph 0012).
As per claim 14, the modified Ansley teaches the method of claim 12, wherein sending, by the first terminal device, authentication information to the server for authentication comprises: 
determining device information of the first terminal device according to encryption information, wherein the encryption information comprises at least one of a certificate or a key (Brown: paragraph 0065; the mobile device server 504 can transmit authentication data to the resource control manager 518. The authentication data can comprise, for example, the pairing key programmed in the mobile device server 504 by the service provider at step 610. As noted earlier, the pairing key can be encrypted data, a PKI key, a PIN, user name and password, or other forms of secure verification technology…paragraph 0075; The resource control manager 518 can have a history of pairing keys associated with software and/or content from prior interactions, or can contact the remote server 512 to determine if the pairing key supplied by the mobile device sever 504 is valid. The remote server 512 can have in its database 514 a copy of all the pairing keys supplied to the content provider system 546 in order to validate the use of a software application and/or media content with the media resource center 530 of building 502. If the remote server 512 validates the pairing key at step 910, the resource control manager 518 can proceed to step 912, otherwise it terminates interactions with the mobile device server 504); and 
sending the device information of the first terminal device to the server for authentication via the second terminal device connected with the server (Brown: paragraph 0075;The resource control manager 518 can contact the remote server 512 to determine if the pairing key supplied by the mobile device sever 504 is valid). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Ansley. The motivation for doing so would have been in order to manage a plurality of resources communicatively coupled to the resource control manager, to receive a pairing key from the mobile device server, and to identify a service grade from the pairing key (Brown: paragraph 0012).
As per claim 15, Ansley teaches the method of claim 10.
However Ansley does not explicitly mention sending, by the first terminal device, a data request to a server for subscribing to service information according to the data request. 

sending, by the first terminal device, a data request to a server for subscribing to service information according to the data request (Brown: paragraph 0067; the resource control manager 518 can maintain a database of pairing keys and their corresponding service grade(s) from prior interactions, or can submit a request to a server of one of the communication systems of FIGS. 1-2 or FIG. 5 (such as server 512 or billing system 542) to request an identification of the subscriber and the service grade(s) assigned to the mobile device server 504 according to the supplied pairing key. The service grade(s) can identify the extent of services offered to the mobile device server 504, and the resources that can be made available to the mobile device server 504…paragraph 0074; the mobile device server 504 can be adapted to provide the resource manager 518 with the pairing key of the software application and/or media content that the mobile device server 504 wants to utilize in association with the requested resources). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Ansley. The motivation for doing so would have been in order to manage a plurality of resources communicatively coupled to the resource control manager, to receive a pairing key from the mobile device server, and to identify a service grade from the pairing key (Brown: paragraph 0012).
As per claim 30, Ansley teaches the apparatus of claim 28.
However Ansley does not explicitly mention sending authentication information to a server that is connected to the second terminal device for authentication.

sending authentication information to a server that is connected to the second terminal device for authentication (Brown: paragraph 0065;  Authentication of the mobile device server 504 can take place in steps 824-826 prior to enabling communication services between the mobile device server 504 and resources managed by the resource control manager 518. In step 824, the mobile device server 504 can transmit authentication data to the resource control manager 518…paragraph 0075; The resource control manager 518 can have a history of pairing keys associated with software and/or content from prior interactions, or can contact the remote server 512 to determine if the pairing key supplied by the mobile device sever 504 is valid).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Ansley. The motivation for doing so would have been in order to manage a plurality of resources communicatively coupled to the resource control manager, to receive a pairing key from the mobile device server, and to identify a service grade from the pairing key (Brown: paragraph 0012).
As per claim 32, the modified Ansley teaches the apparatus of claim 30, wherein sending authentication information to the server that is connected to the second terminal device for authentication comprises: determining device information of the first terminal device according to encryption information, wherein the encryption information comprises at least one of a certificate or a key (Brown: paragraph 0065; the mobile device server 504 can transmit authentication data to the resource control manager 518. The authentication data can comprise, for example, the pairing key programmed in the mobile device server 504 by the service provider at step 610. As noted earlier, the pairing key can be encrypted data, a PKI key, a PIN, user name and password, or other forms of secure verification technology…paragraph 0075; The resource control manager 518 can have a history of pairing keys associated with software and/or content from prior interactions, or can contact the remote server 512 to determine if the pairing key supplied by the mobile device sever 504 is valid. The remote server 512 can have in its database 514 a copy of all the pairing keys supplied to the content provider system 546 in order to validate the use of a software application and/or media content with the media resource center 530 of building 502. If the remote server 512 validates the pairing key at step 910, the resource control manager 518 can proceed to step 912, otherwise it terminates interactions with the mobile device server 504); and 
sending the device information of the first terminal device to the server for authentication via the second terminal device connected with the server (Brown: paragraph 0075;The resource control manager 518 can contact the remote server 512 to determine if the pairing key supplied by the mobile device sever 504 is valid). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Ansley. The motivation for doing so would have been in order to manage a plurality of resources communicatively coupled to the resource control manager, to receive a pairing key from the mobile device server, and to identify a service grade from the pairing key (Brown: paragraph 0012).

However Ansley does not explicitly mention sending a data request to a server for subscribing to service information according to the data request.
However Brown teaches:
sending a data request to a server for subscribing to service information according to the data request (Brown: paragraph 0067; the resource control manager 518 can maintain a database of pairing keys and their corresponding service grade(s) from prior interactions, or can submit a request to a server of one of the communication systems of FIGS. 1-2 or FIG. 5 (such as server 512 or billing system 542) to request an identification of the subscriber and the service grade(s) assigned to the mobile device server 504 according to the supplied pairing key. The service grade(s) can identify the extent of services offered to the mobile device server 504, and the resources that can be made available to the mobile device server 504…paragraph 0074; the mobile device server 504 can be adapted to provide the resource manager 518 with the pairing key of the software application and/or media content that the mobile device server 504 wants to utilize in association with the requested resources). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Ansley. The motivation for doing so would have been in order to manage a plurality of resources communicatively coupled to the resource control manager, to receive a pairing key from the mobile device server, and to identify a service grade from the pairing key (Brown: paragraph 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                             
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449